Name: Commission Regulation (EEC) No 623/88 of 4 March 1988 on the supply of refined rape seed oil to the International Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 62/8 Official Journal of the European Communities 8 . 3. 88 COMMISSION REGULATION (EEC) No 623/88 of 4 March 1988 , on the supply of refined rapeseed oil to the International Committee of the Red Cross (ICRC) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (*), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to the ICRC, the Commission allocated to the latter organization 130 tonnes of refined rapeseed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rapeseed oil to the ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation sfyall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . P) OJ No 356, 18. 12. 1987, p. 8. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 8 . 3. 88 Official Journal of the European Communities No L 62/9 ANNEX LOT A 1 . Operation No ('): 106/88 2. Programme : 1987 3. Recipient : ICRC 4. Representative of the recipient ^ : IGRC Delegation, 35th Street, House No 50, PO Box 1831 , Khar* N toum, Democratic Republic of the Sudan 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II1A1) 8. 'Total quantity : 100 tonnes net 9. Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of one litre or one kilogram,  the cans must be packed in cartons, with 20 cans per carton,  to be delivered on standardized pallets wrapped in shrinked plastic/undr plastic cover,  the cans must carry the following wording : "ACTION No 106/88 / ETS / 86 / COLZA OIL / PORT SUDAN / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY* 11 . Method of mobilization : Community market 12. Stage of supply : Free at destination  ICRC  Port Sudan 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 April to 15 May 1988 18. Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 22 March 1988 not later than 12 noon. Tenders shall be valid until 12 midnight (Belgian time) on 23 March 1988 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 April 1988 not . later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 13 April 1988 v (b) period for making the goods available at the port of shipment : 10 May to 10 June 1988 (c) deadline for the supply : 25 July 1988 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 62/10 Official journal of the European Communities 8 . 3. 88 LOT B 1 . Operation No ( ¢) : 107/88 2. Programme : 1987 3. Recipient : ICRC 4. Representative of the recipient (2) : Delegation du CICR, Immeuble Makarem, rue de KoweÃ ¯t, Hamra, Ras Beyrouth BJP. 7188 5. Place or country of destination : Lebanon 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (*) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 30 tonnes net 9. Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of one litres or one kilogram,  the cans must be packed in . cartons, with 20 cans per carton,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover,  the cans must carry the following wording : 'ACTION No 107/88 / LB / 141 / COLZA OIL / BEIRUT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY 11 . Method of mobilization : Community market 12. Stage of supply : Free at destination  ICRC  Beirut 13 . Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 April to 15 May 1988 18 . Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 22 March 1988 not later than 12 noon. Tenders shall be valid until 12 midnight (Belgian time) on 23 March 1988 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 April 1988 not later than 12 noon (Belgian time). Tenders shall be considered valid until 12 midnight on 13 April 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 May to 10 June 1988 (c) deadline for the supply : 25 July 1988 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by die successful tenderer :  8. 3. 88 Official Journal of the European Communities No L 62/11 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer :  LOT A : See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4.  LOT B : Immeuble Durafourra, Ave. Paris, 11  4008 BEYROUTH, Telex 44 358 Delegfed Ltd ­ Monrovia (3) The successfull tenderer shall' deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate for Action No 106/88 must be endorsed by the Sudanese Embassy in the country of origin and must indicate the levels of ceasium  134 and  137. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has beeft lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : . 235 01 32 236 10 97 235 01 30 236 20 05.